     Case 2:13-cv-01658-JCM-CWH Document 567
                                         566 Filed 04/15/20
                                                   04/14/20 Page 1 of 3


 1    CLARK HILL PLLC
      MARK S. DZARNOSKI, ESQ.
 2    Nevada Bar No. 3398
      E-mail: mdzarnoski@clarkhill.com
 3
      MICHAEL V. CRISTALLI, ESQ.
 4    Nevada Bar No. 6696
      E-mail: mcristalli@clarkhill.com
 5    DOMINIC P. GENTILE, ESQ.
      Nevada Bar No. 1923
 6    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, Nevada 89169
 7
      Tel: (702) 862-8300
 8    Fax: (702) 862-8400

 9
                                     UNITED STATES DISTRICT COURT
10
                                              DISTRICT OF NEVADA
11

12    SECURITIES AND EXCHANGE                            CASE NO. 2:13-cv-01658-JCM-CWH
      COMMISSION,
13
                                Plaintiff,
14                                                              STIPULATION AND ORDER TO
      v.                                                        EXTEND TIME TO RESPOND TO
15                                                            RECEIVER’S APPLICATION FOR AN
      EDWIN YOSHIHIRO FUJINAGA and MRI                          ORDER TO SHOW CAUSE WHY
16    INTERNATIONAL, INC.,                                   FORMER COUNSEL FOR DEFENDANT
                                                               SHOULD NOT BE COMPELLED TO
17                              Defendants.                        RETURN ESTATE FUNDS
                                                                     (FIRST REQUEST)
18    and

19    CSA SERVICE CENTER, LLC THE
      FACTORING COMPANY, JUNE FUJINAGA,
20    and THE YUNJU TRUST,

21                             Relief Defendants.

22

23           IT IS HEREBY STIPULATED AND AGREED by and between Former Defense

24    Counsel for relief defendant June Fujinaga and the Yunju Trust, Michael V. Cristalli, Esq., and

25    Dominic P. Gentile, Esq., of the law firm of Clark Hill, PLLC and Counsel for the Receiver,

26    Robb Evans & Associates, LLC, Michael F. Lynch, Esq., of the law firm of Lynch Law Practice,

27    PLLC, hereby respectfully submit this Stipulation and Order Extending Time for Former

28    Defense Counsel for relief defendant June Fujinaga and the Yunju Trust to Respond to

                                                    1 of 3
     Case 2:13-cv-01658-JCM-CWH Document 567
                                         566 Filed 04/15/20
                                                   04/14/20 Page 2 of 3


 1    Receiver’s Application for an Order to Show Cause Why Former Counsel For Defendant Should

 2    Not Be Compelled To Return Estate Funds. This Stipulation is made in accordance with LR 6-1,

 3    LR 6-2, and LR II 7-1 of the Local Rules of this Court. This is the first request for an extension

 4    of time to file a response to Receiver’s Application for an Order to Show Cause Why Former

 5    Counsel for Defendant Should Not Be Compelled To Return Estate Funds.

 6           Receiver’s Application for an Order to Show Cause Why Former Counsel for Defendant

 7    Should Not Be Compelled To Return Estate Funds [ECF 556] was filed on March 31, 2020. The

 8    Response to Receiver’s Application is due April 14, 2020.

 9           Upon agreement by and between all the parties, the undersigned respectfully requests that

10    this Court grant an extension of time in which the Response to Receiver’s Application for an
11
      Order to Show Cause Why Former Counsel for Defendant Should Not Be Compelled To Return
12
      Estate Funds currently due April 14, 2020 be extended for a period of seven (7) days up to and
13
      including April 21, 2020.
14
      ...
15

16

17

18    ...
19

20

21
      ...
22

23

24

25    ...
26

27

28

                                                    2 of 3
     Case 2:13-cv-01658-JCM-CWH Document 567
                                         566 Filed 04/15/20
                                                   04/14/20 Page 3 of 3


 1           The reason for this request is that the COVID 19 emergency and related limitations have

 2    significantly hampered Clark Hill and Former Defense Counsel’s ability to complete their
 3
      Reponses to Receiver’s Application.
 4
      DATED this 14th day of April, 2020.            DATED this 14th day of April, 2020.
 5
      CLARK HILL, PLLC                               LYNCH LAW PRACTICE, PLLC
 6

 7     /s/ Mark S. Dzarnoski, Esq._____              __/s/ Michael F. Lynch, Esq.
      MARK S. DZARNOSKI, ESQ.                        MICHAEL F. LYNCH, ESQ.
 8    Nevada Bar No. 3398                            Nevada Bar No. 8555
      MICHAEL V. CRISTALLI, ESQ.                     3613 S. Eastern Ave.
 9    Nevada Bar No. 6696                            Las Vegas, Nevada 89169
      DOMINIC P. GENTILE, ESQ.                       Tel: (702) 684-6000
10                                                   Attorneys for the Receiver, Robb Evans &
      Nevada Bar No. 1923
      3800 Howard Hughes Parkway, Suite 500          Associates, LLC
11
      Las Vegas, Nevada 89169
12    Tel: (702) 862-8300
      Former Defense Counsel June Fujinaga and
13    The Yunja Trust
14

15

16                                               IT IS SO ORDERED:
17

18
                                                 _________________________________________
19                                               UNITED STATES DISTRICT JUDGE
                                                         April 15, 2020
20                                               DATED: _________________________

21

22

23

24

25

26

27

28

                                                  3 of 3
